Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020 has been entered.
 
Status of Claims 
This office action for the 15/794329 is in response to the communications filed October 16, 2020. 
Claims 1, 8, 15, 16 and 22 were amended September 14, 2020.
Claims 1-25 are currently pending and considered below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a multi-faceted sampling regulation center…configured to” and “quality-aware feedback module indicating” in claim 16 and “a sampling regulation center…configured to” and “always-on interference assessment module indicating” in claim 22. The Examiner strongly suggests tying the recited modules to a computer or processor to avoid interpretation under 112(f)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a multi-faceted sampling regulation center…configured to” in claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “quality-aware feedback module indicating” in claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a sampling regulation center…configured to” in claim 22 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function 
Claim limitation “always-on interference assessment module indicating” in claim 22 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims 
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 10,154,460; herein referred to as Miller) in view of Kiani et al (US 2012/0283524; herein referred to as Kiani).
As per claim 1, 
Miller teaches a processor in communication with one or more types of memory. (Column 5, Lines 11-13 of Miller. The teaching describes that the processing device 158 can include a processor, a memory storage device, an analog-to-digital converter, and/or a digital-to analog converter.)
Miller further teaches generate a multi-faceted feedback for a user. (Column 5, Lines 40-42 and 45-50 of Miller. The teaching describes that an analysis tool can receive input data for a memory of the user measurement device (UMD) and/or the cloud-based computing system. The teaching further describes that the input data can include measurement data and/or user information. The measurement data can include information collected using one or more sensors in a sensor array of the UMD, environmental sensors, Newtonian sensors, third party sensors or devices, and so forth.)
Miller further teaches generating a baseline physiological sampling schedule for a user. (Column 30, Lines 13-17 of Miller
Miller further teaches generating a quality-aware feedback of the user. (Column 28, Lines 39-41 of Miller. The teaching describes that an activity level of the user can be determined from one or more physiological sensors. This activity level is construed as a quality feedback of the user because this measurement determines the quality of activity that the user the performing.)
Miller further teaches generating a user-state-aware feedback of the user. (Column 3, Lines 18-24 of Miller. The teaching describes that the physiological measurement is a measurement made to assess body functions. Physiological measurements may be very simple, such as a measurement of ambient temperature of the body, or they can be more complicated, for example measuring how well the heart is functioning by taking an ECG.)
Miller further teaches generating a context-aware feedback of the user. (Column 3, Lines 24-26, and Column 36, Lines 50-55 of Miller. The teaching describes that physiological measurements may also include motion and/or movement of the body, including measures of speed, acceleration, position, absolute or relative location, or the like. The teaching further describes that the portable device can communicate with another device to receive schedule information examples to determine when the user may desire to have a measurement or data granularity thresholds for different periods of time.)
Miller further teaches generate an adjusted physiological sampling schedule for the user based at least in part upon the multi-faceted feedback and adjust a sampling frequency of a physiological sensor of the wearable device based on the adjusted physiological sampling schedule. (Column 30, Lines 8-13, 19-22 and 44-50 of Miller. The teaching describes that the sensor module 1122 can perform operations to control the physiological sensors and activity sensors including when to turn them on and off, when to take a measurement, how many measurements to take and how often to perform measurements. The teaching further describes that the power management module (PMM) can determine 
Miller does not explicitly teach the adjusted physiological sampling schedule comprising at least a first period of time during which sampling is suspended due to the quality-aware feedback indicating that a level of movement of the user is sufficiently high to cause interference in the physiological sensing and a second period of time during which sampling is increased due to a level of movement of the user being below a threshold. 
However Kiani teaches the adjusted physiological sampling schedule comprising at least a first period of time during which sampling is suspended due to the quality-aware feedback indicating that a level of movement of the user is sufficiently high to cause interference in the physiological sensing and a second period of time during which sampling is increased due to a level of movement of the user being below a threshold. (Paragraphs [0006] and [0027]-[0029] of Kiani. The teaching describes a physiological monitoring system that gathers vital sign data from a patient. There is a first time period where the sensors in the device detect that the patient is moving in a way that would result in inaccurate measurements and based on this detection of movement, the system delays the sampling of data gathering from the patient. In a second time period, the system detects that the patient in exhibiting proper activity such that the gathering of the physiological data would happen without interference. In this second time period, the device increases the sampling rate.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the data sampling teachings of Miller, the measurement accuracy preservation teachings of Kiani. Paragraph [0005] of Kiani teaches “[w]hen the device detects that the 
As per claim 2, 
The combined teaching of Miller and Kiani teaches the limitations of claim 1.  
Miller further teaches wherein generating the multifaceted feedback comprises generating an energy-aware feedback of the user. (Column 39, Lines 10-15 of Miller. The teaching describes that the graphical user interface provides a display with a power usage level, power consumption rate, an approximated usage time remaining for the portable device, and/ or a measurement or data granularity level in view of different manual user settings.)
As per claim 3, 
The combined teaching of Miller and Kiani teaches the limitations of claim 1. 
Miller further teaches wherein generating the quality-aware feedback comprises receiving an active indication from a physiological sensor on the wearable device. (Column 3, Lines 13-16, and Column 33 Lines 24-26 of Miller. The teaching describes that the processing element measures a physiological measurement via the first sensor interface and measures an amount of activity of the apparatus via the second sensor interface. The teaching further describes that portable electronic device is wearable.) 
Miller further teaches wherein generating the quality-aware feedback further comprises receiving a real-time low-power motion sensor data from the wearable device.  (Column 3, Lines 24-27, and Column 19 lines 57-60 of Miller. The teaching describes that sensor 
Miller further teaches wherein generating the quality-aware feedback further generating an interference level estimation for the physiological sensor based upon the real-time low-power motion sensor data. (Column 3, Lines 27-29 of Miller. The teaching describes that the physiological measurements may be taken to determine an activity level for power management.)
Miller further teaches wherein generating the quality-aware feedback further comparing the interference level estimation to an interference threshold. (Column 34, Lines 25-27 of Miller. The teaching describes that when the wearable device uses the activity sensor to determine that an activity level of the user of the wearable device is below a threshold level.)
As per claim 4, 
The combined teaching of Miller and Kiani teaches the limitations of claim 3.  
Miller further teaches wherein the processor is further configured to reduce physiological sensing responsive to the comparison. (Column 34, Lines 25-31 of Miller. The teaching describes that when the wearable device uses the activity sensor to determine that an activity level of the user of the wearable device is below a threshold level, the wearable device can reduce a frequency of the number of times the wearable device takes measurements using the one or more sensors of the wearable device.)
As per claim 5, 
The combined teaching of Miller and Kiani teaches the limitations of claim 1.  
Miller further teaches wherein generating the user state-aware feedback comprises Column 11, Lines 39-42 and 49-52 of Miller. The teaching describes that the analysis tool can determine a baseline range measurement of a user by determining a reoccurring or repetitive range of measurements of the user over a period of time. The analysis tool can also correlate different measurement ranges for different measurements and/or different diagnoses, such as determining that a first range can be when a user may be hydrated, a second range when a user may be dehydrated, and a third when a user may be over-hydrated.) 
Miller further teaches wherein generating the user state-aware feedback comprises receiving physiological data from a physiological sensor of the wearable device.  (Column 25, Lines 46-48 of Miller. The teaching describes that when the UMD may be located at a wrist of the user, the UMD can use an impedance spectrometer to take a hydration level measurement.)
Miller further teaches wherein generating the user state-aware feedback comprises generating a user state urgency determination based at least in part upon the physiological data and comparing the user state urgency determination to the baseline user state urgency determination. (Column 19, Lines 57-60 of Miller. The teaching describes that a portion of measurement data, such as patient hydration levels, can be designated as critical information and communicated to the hub in real-time.)
As per claim 6, 
The combined teaching of Miller and Kiani teaches the limitations of claim 5.  
Miller further teaches wherein the processor is further configured to modify a physiological sensing frequency or duration responsive to the comparison. (Column 37, Lines 66-67, and Column 38, Lines 1-2 of Miller. The teaching describes that the power management system can decrease the power consumption level and/or measurement or data granularity as the physical system of the user may be at a lower stress level or at a lower 
As per claim 7, 
The combined teaching of Miller and Kiani teaches the limitations of claim 1. 
Miller further teaches wherein generating the context-aware feedback comprises receiving a baseline context based urgency determination. (Column 11, Lines 16-22, and Column 19, Lines 57-59. The teaching describes that an analysis tool can determine a baseline measurement for a user for one or more physiological measurements taken using the sensor array. In one example, the analysis tool can determine a baseline measurement for an individual by iteratively determining medium of a measurement, such as a heart rate measurement, over a period of time. The teaching further describes that a portion of measurement data, such as data indicating that a user may be dehydrated can be designated as critical information.) 
Miller further teaches wherein generating the context-aware feedback comprises receiving context data. (Column 19, Lines 36-38 of Miller. The teaching describes that the UMD can determine proximity using a location system such as GPS or triangulation.) 
Miller further teaches wherein generating the context-aware feedback comprises generating a context based urgency determination based at least in part upon the physiological data. (Column 6, Lines 58-62 of Miller. The teaching describes that the analysis tool detects an increase in a heart rate or a blood pressure of a user, the analysis tool can correlate heart rate or blood pressure data with the location information to determine a cause of the increase in heart rate or blood pressure.)
Miller further teaches wherein generating the context-aware feedback comprises comparing the context based urgency determination to the baseline context based urgency determination. (Column 6, Lines 62-67, Column 7, Lines 1-2, and Column 36, Lines 12-19 of Miller. The teaching describes that when a heart rate or blood pressure of 
As per claim 8, 
Claim 8 is substantially similar to claim 1. Accordingly, claim 8 is rejected for the same reasons as claim 1. 
As per claim 9, 
Claim 9 is substantially similar to claim 2. Accordingly, claim 9 is rejected for the same reasons as claim 2.
As per claim 10, 
Claim 10 is substantially similar to claim 3. Accordingly, claim 10 is rejected for the same reasons as claim 3.
As per claim 11, 
Claim 11 is substantially similar to claim 4. Accordingly, claim 11 is rejected for the same reasons as claim 4.
As per claim 12, 
Claim 12 is substantially similar to claim 5. Accordingly, claim 12 is rejected for the same reasons as claim 5.
As per claim 13, 
Claim 13 is substantially similar to claim 6. Accordingly, claim 13 is rejected for the same reasons as claim 6.
As per claim 14, 
Claim 14 is substantially similar to claim 7. Accordingly, claim 14 is rejected for the same reasons as claim 7.
As per claim 15, 
Claim 15 is substantially similar to claim 1. Accordingly, claim 15 is rejected for the same reasons as claim 1.
As per claim 16, 
Miller teaches a multi-faceted sampling regulation center. (Column 29, Line 45 of Miller. The teaching describes that the wearable user measurement device (UMD) includes a processor.)
Miller further teaches a user-state aware feedback module. (Column 3, Lines 18-24 of Miller. The teaching describes that the physiological measurement is a measurement made to assess body functions. Physiological measurements may be very simple, such as a measurement of ambient temperature of the body, or they can be more complicated, for example measuring how well the heart is functioning by taking an ECG.)
Miller further teaches a context-aware feedback module. (Column 3, Lines 24-26, and Column 36, Lines 50-55 of Miller
Miller further teaches a quality aware feedback module. (Column 28, Lines 39-41 of Miller. The teaching describes that an activity level of the user can be determined from one or more physiological sensors. This activity level is construed as a quality feedback of the user because this measurement determines the quality of activity that the user the performing.)
Miller further teaches a sampling regulator. (Column 30, Lines 8-13, 19-22 and 44-50 of Miller. The teaching describes that the sensor module 1122 can perform operations to control the physiological sensors and activity sensors including when to turn them on and off, when to take a measurement, how many measurements to take and how often to perform measurements. The teaching further describes that the power management module (PMM) can determine an activity level based on an activity level and can adjust the default pattern in various ways. The teaching further describes that the amount of activity could be movement or motion of the wearable UMD, as well as other measurements indicative of the activity level of the user, such as heart rate, body temperature, or the like. The processing element performs a power adjustment activity in view of the amount of activity.)
Miller further teaches a plurality of sensors. (Column 28, Lines 34-35 of Miller. The teaching describes that the wearable UMD can include a sensor array with one or more sensors.)
Miller further teaches a user interface. (Column 29, Lines 45-47 of Miller. The teaching describes that the wearable UMD includes a processor having a first sensor interface coupled to the one or more physiological sensors.)
Miller does not explicitly teach a sampling regulator configured to suspend physiological sampling for at least a first period of time due to the quality-aware feedback module indicating that a level of movement of a user is sufficiently high to cause interference in 
However Kiani teaches a sampling regulator configured to suspend physiological sampling for at least a first period of time due to the quality-aware feedback module indicating that a level of movement of a user is sufficiently high to cause interference in the physiological sensing and to initiate physiological sampling for a second period of time due to a level of movement of the user being below a threshold. (Paragraphs [0006] and [0027]-[0029] of Kiani. The teaching describes a physiological monitoring system that gathers vital sign data from a patient. There is a first time period where the sensors in the device detect that the patient is moving in a way that would result in inaccurate measurements and based on this detection of movement, the system delays the sampling of data gathering from the patient. In a second time period, the system detects that the patient in exhibiting proper activity such that the gathering of the physiological data would happen without interference. In this second time period, the device increases the sampling rate.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the data sampling teachings of Miller, the measurement accuracy preservation teachings of Kiani. Paragraph [0005] of Kiani teaches “[w]hen the device detects that the patient is moving or not in the appropriate position, it can delay measurement until it determines there is a window of time for clear and accurate measurements”. Accordingly, it would have been apparent to one of ordinary skill in the art before the time of filing that Kiani provides a system wherein certain motions would trigger a sampling down of physiological measurements in the effort to preserve the accuracy in the measurements themselves. One of ordinary skill in the art would have added to the teaching of Miller, the teaching of Kiani based on this incentive without yielding unexpected results.
As per claim 17, 
The combined teaching of Miller and Kiani teaches the limitations of claim 16.  
Miller further teaches wherein the multi-faceted sampling regulation center further comprises an energy-aware feedback module. (Column 33, Lines 26-30 of Miller. The teaching describes that the portable electronic device or a power management system of the portable electronic device can use the one or more sensors to manage power consumption of the portable electronic device.)
As per claim 18, 
The combined teaching of Miller and Kiani teaches the limitations of claim 16. 
Miller further teaches further comprising a physiological analysis module. (Column 21, Lines 31-33 of Miller. The teaching describes that the analysis tool can monitor one or more sensors of the UMD to determine when the sensors are no longer taking measurements of the user of the UMD.)
As per claim 19,
The combined teaching of Miller and Kiani teaches the limitations of claim 16.  
Miller further teaches wherein the physiological analysis is provided as a service in a cloud environment. (Column 5, Lines 37-39 of Miller. The teaching describes that the analysis tool can receive the input data in real-time from the UMD and/or the cloud-based computing system.)
As per claim 20, 
The combined teaching of Miller and Kiani teaches the limitations of claim 16.  
Miller further teaches wherein the plurality of sensors comprise an accelerometer. (Column 21, Lines 33-43 of Miller. The teaching describes that the one or more sensors can include an optical sensor, an impedance sensor, a bio-impedance sensor, an electrocardiogram (ECG) sensor, an accelerometer, an altimeter, a pulse oximeter sensor, a fluid level sensor, an oxygen saturation sensor, a body temperature sensor (e.g., a skin temperature sensor), a plethysmograph sensor, a respiration sensor, a breath sensor, a 
As per claim 21, 
The combined teaching of Miller and Kiani teaches the limitations of claim 16.  
Miller further teaches wherein the plurality of sensors comprise a physiological sensor. (Column 21, Lines 33-43 of Miller. The teaching describes that the one or more sensors can include an optical sensor, an impedance sensor, a bio-impedance sensor, an electrocardiogram (ECG) sensor, an accelerometer, an altimeter, a pulse oximeter sensor, a fluid level sensor, an oxygen saturation sensor, a body temperature sensor (e.g., a skin temperature sensor), a plethysmograph sensor, a respiration sensor, a breath sensor, a cardiac sensor, a hydration level sensor, a humidity sensor, ambient temperature sensor, altitude sensor, barometer, a gyroscope sensor, a vibration sensor, an accelerometer sensor, 3d accelerometer sensor, force sensor, pedometer, strain gauge, and so forth.)
As per claim 22, 
Miller teaches a system for physiological sensing in a wearable device, comprising a sampling regulation center. (Column 29, Line 45 of Miller. The teaching describes that the wearable user measurement device (UMD) includes a processor.)
Miller further teaches that this sampling regulation center is in communication with a context synthesizer. (Column 3, Lines 24-26, and Column 36, Lines 50-55 of Miller. The teaching describes that physiological measurements may also include motion and/or movement of the body, including measures of speed, acceleration, position, absolute or relative location, or the like. The teaching further describes that the portable device can communicate with another device to receive schedule information examples to determine when the user may desire to have a measurement or data granularity thresholds for 
Miller further teaches that this sampling regulation center is in communication with an always-on interference assessment module. (Column 34, Lines 25-27 of Miller. The teaching describes that the wearable device uses the activity sensor to determine that an activity level of the user of the wearable device is below a threshold level.)
Miller further teaches that this sampling regulation center is in communication with a physiological state sensing module. (Column 3, Lines 18-24 of Miller. The teaching describes that the physiological measurement is a measurement made to assess body functions. Physiological measurements may be very simple, such as a measurement of ambient temperature of the body, or they can be more complicated, for example measuring how well the heart is functioning by taking an ECG.)
Miller does not explicitly teach wherein the sampling regulation center is configured to suspend physiological sampling for at least a first period of time due to the always-on interference assessment module indicating that a level of movement of a user is sufficiently high to cause interference in the physiological sensing and to initiate physiological sampling for a second period of time due to a level of movement of the user being below a threshold. 
However Kiani teaches wherein the sampling regulation center is configured to suspend physiological sampling for at least a first period of time due to the always-on interference assessment module indicating that a level of movement of a user is sufficiently high to cause interference in the physiological sensing and to initiate physiological sampling for a second period of time due to a level of movement of the user being below a threshold. (Paragraphs [0006] and [0027]-[0029] of Kiani. The teaching describes a physiological monitoring system that gathers vital sign data from a patient. There is a first time period where the sensors in the device detect that the patient is moving in a way that would result 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the data sampling teachings of Miller, the measurement accuracy preservation teachings of Kiani. Paragraph [0005] of Kiani teaches “[w]hen the device detects that the patient is moving or not in the appropriate position, it can delay measurement until it determines there is a window of time for clear and accurate measurements”. Accordingly, it would have been apparent to one of ordinary skill in the art before the time of filing that Kiani provides a system wherein certain motions would trigger a sampling down of physiological measurements in the effort to preserve the accuracy in the measurements themselves. One of ordinary skill in the art would have added to the teaching of Miller, the teaching of Kiani based on this incentive without yielding unexpected results.
As per claim 23, 
The combined teaching of Miller and Kiani teaches the limitations of claim 22.  
Miller further teaches wherein the always-on interference assessment module comprises a low-power sensor. (Column 21, Lines 33-43 of Miller. The teaching describes that the one or more sensors can include an optical sensor, an impedance sensor, a bio-impedance sensor, an electrocardiogram (ECG) sensor, an accelerometer, an altimeter, a pulse oximeter sensor, a fluid level sensor, an oxygen saturation sensor, a body temperature sensor (e.g., a skin temperature sensor), a plethysmograph sensor, a respiration sensor, a breath sensor, a cardiac sensor, a hydration level sensor, a humidity sensor, ambient temperature sensor, altitude sensor, barometer, a gyroscope sensor, a vibration sensor, an accelerometer sensor, 3d accelerometer sensor, force sensor, 
As per claim 24,   
The combined teaching of Miller and Kiani teaches the limitations of claim 22.  
Miller further teaches wherein the physiological state sensing module comprises a physiological sensor. (Column 21, Lines 33-43 of Miller. The teaching describes that the one or more sensors can include an optical sensor, an impedance sensor, a bio-impedance sensor, an electrocardiogram (ECG) sensor, an accelerometer, an altimeter, a pulse oximeter sensor, a fluid level sensor, an oxygen saturation sensor, a body temperature sensor (e.g., a skin temperature sensor), a plethysmograph sensor, a respiration sensor, a breath sensor, a cardiac sensor, a hydration level sensor, a humidity sensor, ambient temperature sensor, altitude sensor, barometer, a gyroscope sensor, a vibration sensor, an accelerometer sensor, 3d accelerometer sensor, force sensor, pedometer, strain gauge, and so forth.)58
As per claim 25,   
The combined teaching of Miller and Kiani teaches the limitations of claim 22.  
Miller further teaches further comprising a power policy profile module in communication with the sampling regulation center. (Column 33, Lines 26-30 of Miller. The teaching describes that the portable electronic device or a power management system of the portable electronic device can use the one or more sensors to manage power consumption of the portable electronic device.)

Response to Arguments
Applicant's arguments filed September 14, 2020 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive:
The applicant argues that Miller does not teach the limitations of the independent claims because the functions of the adjusted physiological sampling schedule are the exact opposite compared to what is claimed. The examiner respectfully disagrees. The examiner does not rely on Miller to teach every limitation of the independent claims but rather to show that Miller is capable of adjusting a physiological sampling schedule based on the activity of a user detected from its sensors. 
The applicant further argues that the sensing scheme taught by Kiani is incompatible with the wearable device of Miller because it renders Miller’s intended purpose, preserving high data fidelity measurements during periods of relatively high activity, ineffective. The examiner respectfully disagrees. It is precisely for this reason, the high fidelity measurements during periods of relatively high activity, that Kiani is compatible with Miller. As can been seen in paragraph [0005] of Kiani, the system is designed in such a way that if the patient’s movement would lead to inaccurate or interfered data collection, the sampling rate goes down to ensure that only accurate data is being collected. This function fits with keeping high fidelity measurements in Miller. While Miller alone does increase a sampling rate when activity increases, the combined teaching of Miller and Kiani would decrease that sampling rate when that motion is deemed to interfere with the collection of that data. 
The applicant argues that the only reason that Miller and Kiani would be combined would be through improper hindsight reasoning, relying on the applicant’s process as a template and selecting the elements from Miller and Kiani to fill in the gaps. The examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.A.N./Examiner, Art Unit 3686                       

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626